                        Case 4:19-cv-00135-RSB-CLR Document 67 Filed 09/10/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  KEIRON KENNETH HOLMES,

                                            Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                         4:19-cv-135
                                           V.                                    CASE NUMBER:
                  SGT. SHEAROUSE, et al.,

                                             Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                     IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated September 1, 2021, the Report and Recommendation

                    of the Magistrate Judge is adopted as the Court's opinion. Plaintiff's Complaint is dismissed, and

                    this case stands closed.




           Approved by: ________________________________
                          _________________________




           September 10, 2021                                                  John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By)
                                                                                Byy)) Deputy
                                                                               (B     Deputty Clerk
                                                                                              Cler
                                                                                                errrkk
                                                                                                e
GAS Rev 10/2020
